Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 19, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed November 19, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00996-CV
____________
 
IN RE AARON WIESE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
October 30, 2008, relator, Aaron Wiese, filed a petition for writ of mandamus
in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Georgia Dempster, presiding judge of the 308th District Court of
Harris County, to vacate her September 30, 2008 order denying relator=s second motion to transfer venue,
and grant same.  
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus and
also deny relator=s related emergency motion to stay proceedings.  
 




PER CURIAM
 
Petition Denied and Memorandum
Opinion filed November 19, 2008.
Panel consists of Chief Justice
Hedges and Justices Guzman and Brown.